Citation Nr: 1813077	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating higher than 70 percent for a psychiatric disability.

5.  Entitlement to a rating higher than 60 percent for coronary artery disease and hypertensive heart disease (CAD).

6.  Entitlement to a rating higher than 20 percent for lumbosacral strain.

7.  Entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a rating higher than 10 percent for hypertension.

9.  Entitlement to a rating higher than 10 percent for psoriasis.

10.  Entitlement to a rating higher than 10 percent for tinnitus.

11.  Entitlement to a rating higher than 10 percent for prepyloric ulcer.

12.  Entitlement to a rating higher than 0 percent for bilateral hearing loss.

13.  Entitlement to an earlier effective date prior to November 13, 2015, for a total disability rating based on individual unemployability (TDIU).

14.  Entitlement to an earlier effective date prior to November 13, 2015, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013, May 2015, October 2016, and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a dental disability, a right leg disability, and diabetes mellitus, and entitlement to earlier effective dates for TDIU and DEA are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Throughout the period of appeal, the evidence of record shows that the Veteran's psychiatric disability has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships, but not productive of total occupation and social impairment.

2.  Throughout the period of appeal, the Veteran had METS on testing of 3 METS or greater, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less; no ankylosis has been shown throughout the period of appeal; and there is not competent and credible evidence of incapacitating episodes having a total duration of at least four weeks.

4.  The Veteran has experienced no more than mild incomplete paralysis of the sciatic nerve throughout the period of appeal.

5.  Throughout the period of appeal, the Veteran required medication for control of hypertension, but diastolic readings during the rating period have not been predominantly 110 or more and systolic pressure readings during the rating period have not been predominantly 200 or more.

6.  Throughout the period of appeal, psoriasis affected less than 20 percent of the Veteran's body and exposed areas, and systemic treatment was not required.

7.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral disability.

8.  The Veteran has, at worst, Level I hearing loss in the right ear and Level I hearing loss in the left ear.

9.  Throughout the period of appeal, the Veteran's ulcer has been manifested by symptoms of mild pain, intermittent indigestion, heartburn, and nausea; it has not been productive of continuous moderate manifestations or severe symptoms with two to three periods of incapacitation per year lasting 10 or more days.


CONCLUSIONS OF LAW

1.  Throughout the period of appeal, the criteria for a rating in excess of 70 percent for a psychiatric disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2017).

2.  Throughout the period of appeal, the criteria for a rating greater than 60 percent for a heart disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2017).

3.  Throughout the period of appeal, the criteria for a rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2017).

4.  Throughout the period of appeal, the criteria for a rating greater than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5.  Throughout the period of appeal, the criteria for a rating higher than 10 percent for hypertension have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

6.  Throughout the period of appeal, the criteria for a rating higher than 10 percent for psoriasis have not been met or nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 Diagnostic Code 7816 (2017).

7.  Throughout the period of appeal, the criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

8.  Throughout the period of appeal, the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

9.  Throughout the period of appeal, the criteria for a rating in excess of 10 percent for prepyloric ulcer have not been met or nearly approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7305 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2011, April 2015 and May 2016 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided VA examinations, most recently in August 2016.  The examiners reviewed the claims file and medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Psychiatric Disability

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

In rating psychiatric disabilities, VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.130 (2017).  Therefore, the diagnosis of a mental disorder should conform to DSM-V.  38 C.F.R. § 4.125(a) (2017).  Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that GAF scores are just one component of the Veteran's disability picture.  The Board considers the Veteran's entire disability picture, including GAF scores.  Under those circumstances Veterans with identical GAF scores may be assigned different rating based on each individual's symptomatology, impairments, and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  Evans v. West, 12 Vet. App. 22 (1998).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429 (1995).

While the rating schedule indicates that the rating agency must be familiar with the DSM, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

A June 2013 RO rating decision established service connection for depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  A 70 percent disability rating was assigned, effective May 11, 2011.  In June 2013, the Veteran's representative filed a notice of disagreement concerning the assigned rating, and the Veteran has continuously pursued the appeal.

VA outpatient records show that the Veteran has undergone ongoing outpatient counselling for psychiatric symptoms.

On VA examination in September 2012, the examiner diagnosed depressive disorder and anxiety disorder.  The examiner opined that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran lived with his spouse, two step-children, and his brother-in-law.  The Veteran had difficulties with his step-daughter's behavior and his brother-in-law.  His spouse was supportive and caring.  The Veteran talked on the phone with siblings and uncles.  The Veteran experienced depression, anxiety, occasional nightmares, and irritability.  He had suspiciousness, a chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  He neglected his personal appearance and hygiene.

On VA examination in August 2016, the examiner diagnosed major depressive disorder, with anxious distress, moderate.  The examiner opined that the Veteran's psychiatric symptoms were best summarized as occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran presented with depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran's thought process was within normal range.  He denied experiencing hallucinations or delusional thoughts.  He also denied homicidal and suicidal ideation.

The Veteran is currently assigned a 70 percent rating.  The Board finds that the criteria for the next higher 100 percent rating are not demonstrated by the evidence of record, as the Veteran's psychiatric disability is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board notes that the schedular criteria for the award of a 100 percent disability rating for psychiatric disability require both total occupational impairment and total social impairment.  The September 2012 VA examiner did not indicate that the Veteran experienced total occupational and social impairment.  The examiner noted that the Veteran cared for his spouse, and he maintained a relationship with his siblings and uncles.  The August 2016 VA examiner described the Veteran's psychiatric symptoms as moderate, a characterization significantly less than total.  The August 2016 VA examiner felt that the Veteran's symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, a description of symptoms representative of a 30 percent rating.

Particularly in light of the findings of the August 2016 VA examiner, the Board finds that the Veteran's PTSD warrants no more than the currently assigned 70 percent rating throughout the period of appeal.  The Board finds that the competent evidence of record does not show total social impairment.

The Board has also considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran contends that his psychiatric symptoms are far more disabling than the rating he was assigned.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Coronary Artery Disease

The Veteran's heart disease is rated under Diagnostic Code 7005, used for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2017).

A June 2013 RO rating decision established service connection for coronary artery disease and hypertensive heart disease.  A 30 percent disability rating was assigned, effective May 28, 2008.  The Veteran did not perfect an appeal of the assigned rating.  In November 2015, the Veteran filed an "Intent to File" a claim.  On May 17, 2016, VA received a VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran.  The RO interpreted this, in part, as the present claim for increased rating for a service-connected heart disability.  An October 2016 rating decision assigned an increased rating of 60 percent for CAD, effective November 13, 2015.  The Veteran disagreed with the assigned rating.

On VA examination in August 2016, the examiner indicated that the Veteran had diastolic heart failure on August 16, 2016.  The Veteran reported taking Pravastatin, Aldactone, and Nitroglycerin.  The Veteran had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, pericardial adhesions, or any non-surgical or surgical procedures for the treatment of a heart condition.  No other hospitalizations for the treatment of a heart condition were noted.  The Veteran's heart rate was of regular rhythm.  Peripheral pulses were normal.  No peripheral edema was present.  The Veteran's blood pressure readings were 113/75, 121/77, and 112/78.  Left ventricular ejection fraction was 40 percent.  Echocardiogram also showed that wall motion was abnormal and globally hypokinetic.  Wall thickness was abnormal with left ventricle hypertrophy.  Exercise stress test was not performed as the Veteran's left ventricular ejection fraction was 50 percent or less.  An interview-based METs test was performed, and the METs score was estimated at more than 3 up to 5.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating for heart disease greater than 60 percent.  The Board finds that the evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7 (2017).

The medical evidence includes both private treatment records and VA treatment records.  That evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, the Veteran had an exercise capacity of estimated greater than three METS.  Therefore, the criteria for a higher rating are not met.

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the schedular criteria for coronary artery disease are predicated on medical findings and not subjective symptoms.  Here, the medical findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's heart disease.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7019 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a heart disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Lumbosacral Strain

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2017).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2017).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

An October 2012 RO rating decision established service connection for a lumbosacral strain.  A 10 percent disability rating was assigned, effective May 10, 2011.  The Veteran did not perfect an appeal of the assigned rating.  In November 2015, the Veteran filed an "Intent to File" a claim.  On May 17, 2016, the VA received a VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran.  The RO interpreted that, in part, as the present claim for increased rating for service-connected lumbosacral strain.  An October 2016 rating decision assigned an increased rating of 20 percent for lumbosacral strain, effective November 13, 2015.  The Veteran disagreed with the assigned rating.

On VA examination in August 2016, the Veteran stated that he experienced pain that rated an eight on a zero (low) to ten (high) pain basis.  He experienced flare-ups of pulling, aching pain.  He had difficulty bending, walking, and standing for prolonged times.  The examiner measured forward flexion of the thoracolumbar spine to 45 degrees.  Extension was to 15 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 15 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 15 degrees.  Pain was noted on forward flexion, extension, left lateral flexion, and left lateral rotation.  There was evidence of pain with weight bearing.  No additional loss of function or range of motion was demonstrated after repetitive-use testing.  The Veteran exhibited muscle spasm, localized tenderness, and guarding not resulting in abnormal gait or abnormal spinal contour.  There was less movement than normal, weakened movement, disturbance of locomotion, and interference with standing.  Sensation to light touch was normal for the right lower extremity and decreased for the left lower leg, ankle, and foot.  The examiner indicated that the Veteran had radiculopathy that affected the left lower extremity which caused mild constant pain, moderate intermittent pain, mild paresthesias, and/or dysesthesias, and mild numbness.  The examiner specified that the Veteran's right side was not affected by radiculopathy, and his left side was affected mildly.  There was no ankylosis or any other neurologic abnormalities related to the thoracolumbar spine.   The Veteran had intervertebral disc syndrome of the thoracolumbar spine with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  

Initially, the Board notes that there is no medical evidence of ankylosis of the thoracolumbar spine during the course of the appeal.  Thus, a higher rating cannot be assigned on the basis of ankylosis.

Moreover, at no time has the evidence found forward flexion of the lumbar spine limited to 30 degrees or less.  The VA examination report noted forward flexion, at worst, to 45 degrees with pain after repetitive use testing.  The treatment records show continuing complaints of pain and flare-ups.  However, the treatment records do not show functional impairment that more nearly approximates the range of motion criteria to support a higher rating under the General Rating Formula, even considering the Veteran's subjective complaints.  No ankylosis, either favorable or unfavorable, has been shown.

The Board has also considered the Veteran's reported impairment of function, and has considered additional limitations of motion due to pain, incoordination, fatigability, excess motion, weakened motion, or on flare up.  Even considering additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, pain, or incoordination the evidence still does not show that the lumbar spine disability more nearly approximate the criteria for any higher rating.  On repetitive use testing, range of motion of the spine did not show any additional loss of range of motion consistent with flexion of the thoracolumbar spine limited to 30 degrees or less, and while the Veteran experienced pain during flare-ups, overall he remained able to function.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The factors that may additionally limit motion and function were considered and assessed by the examination reports.  The VA and private examiners noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran described flare-ups were manifested by increased pain but continued ability to function.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating assigned.  The evidence does not show that any additional factors reduce thoracolumbar flexion to 30 degrees or less.

The Board has also considered whether a higher rating could be assigned under the intervertebral disc syndrome formula based on incapacitating episodes.  However, although the August 2016 VA examiner indicated episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months, the Veteran has not been shown to have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least at least four weeks during a 12 month period.

As a final matter, the Board notes that the Veteran is shown to experience neurological symptoms in the left lower extremity.  Those symptoms have a separate rating and will be discussed below.  There are no other neurological disabilities which have been attributed to the lumbar spine disability by a medical professional.  The competent evidence does not show any other objective neurologic abnormalities associated with the low back disability so as to warrant any additional separate rating.

Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Radiculopathy of the Left Lower Extremity

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, 40 percent, and 60 percent are assigned for incomplete paralysis that is mild, moderate, moderately severe, or severe.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates no active movement possible of muscles below the knee.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2017). 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2017).

A June 2013 RO rating decision established service connection for left lumbar radiculopathy.  A 10 percent disability rating was assigned, effective May 11, 2011.  In June 2013, the Veteran's representative filed a notice of disagreement with the assigned rating.  The Veteran has continuously pursued an appeal of that rating.

In May 2013, a VA examiner indicated that the Veteran experienced mild radiculopathy of the sciatic nerve on the left side.  The examiner indicated that the Veteran experienced bilateral decreased patellar reflexes, most likely due to diabetic neuropathy.

On VA examination in August 2016, the examiner indicated that the Veteran had sciatica.  The examiner indicated that the Veteran experienced severe pain in the left lower extremity.  There were severe paresthesias or dysesthesias that affected the left lower extremity.  Severe numbness affected the left lower extremity.  Sensory examination of the left lower leg, ankle, foot, and toes was decreased.  No trophic changes were present.  The Veteran had a normal gait.  Concerning affected nerves, the examiner specified that there was mild incomplete paralysis of the left sciatic nerve.

During the course of the claim, the Board finds that the objective evidence shows mild incomplete paralysis of the left side sciatic nerve.  The May 2013 VA examiner specified that the radiculopathy was mild.  Although the August 2016 VA examiner described the Veteran's radiculopathic pain as severe, the examiner specified that the degree of paralysis involved was mild.  The Board finds that the evidence shows that involvement is wholly sensory.  While the Veteran had decreased patellar reflexes at the May 2013 VA examination, that was specifically attributed to nonservice-connected diabetic peripheral neuropathy.  As the evidence shows that the Veteran experiences no more than mild incomplete paralysis, the currently assigned 10 percent rating assigned for radiculopathy is proper.  The preponderance of the evidence is against the assignment of any higher rating.

Again, there are no other neurological disabilities which have been attributed to the lumbar spine disability by a medical professional.  The competent evidence does not show any other objective neurologic abnormalities associated with the low back disability so as to warrant any separate rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for radiculopathy of the left lower extremity throughout the period of the appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Hypertension

The Veteran's service-connected hypertension disability is rated under the criteria of 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2017).

A March 1982 RO rating decision established service connection for hypertension.  A 0 percent disability rating was assigned, effective December 14, 1981.  A June 1996 decision increased the assigned rating to 10 percent, effective July 19, 1995.  In November 2015, the Veteran filed an "Intent to File" a claim.  On May 17, 2016, the VA received a VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran.  The RO interpreted that, in part, as the present claim for increased rating for service-connected hypertension.  An October 2016 rating decision continued the assigned 10 percent rating.  The Veteran disagreed with the assigned rating.

On VA examination in August 2016, the examiner noted that the Veteran had been prescribed Spironolactone.  The Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  The current blood pressure readings were 113/75, 121/77, and 112/78.  

In view of those findings, the Board finds that a rating greater than 10 percent rating is not warranted.  Although the Veteran requires medication for the control of hypertension, he does not have a history of diastolic pressure predominantly 110 or more, nor are there current findings of diastolic pressure predominantly 110 or more.  In addition, he does not have systolic pressure readings of predominantly 200 or more.  Accordingly, the disability does not meet the criteria for a rating higher than 10 percent.

While the Veteran is competent to report that his disabilities are worse than currently rated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of the assigned rating, the medical findings show that he does not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  The evidence does not show that the Veteran's hypertension presented the sustained symptomatology required for a rating in excess of what has been assigned at any time during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for hypertension.  Therefore, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Psoriasis

Psoriasis is rated under Diagnostic Code 7816 and ratings are determined by either the percentage of skin affected or the level of therapy required for treatment, focusing on whether local or systemic.  38 C.F.R. § 4.118 (2017).  For a 10 percent rating , psoriasis must affect at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas affected, or must require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  For 30 percent rating, psoriasis must either affect 20 to 40 percent of the Veteran's entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks during a 12-month period.  For a 60 percent rating, psoriasis must affect more than 40 percent of the entire body or exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The 60 percent rating is the maximum schedular rating.  38 C.F.R. § 4.118 (2016).

Systemic therapy is defined as treatment affecting the body as a whole, while topical therapy is defined as treatment particular to a defined surface area and affecting only that area.  In interpreting Diagnostic Code 7816, systemic therapy will be distinguished from topical therapy based on the scale of the treatment and how much of the body is affected by the treatment.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

An October 2012 RO rating decision established service connection for psoriasis.  A 10 percent disability rating was assigned, effective May 10, 2011.  The Veteran did not perfect an appeal of that rating.  In November 2015, the Veteran filed an "Intent to File" a claim.  On May 17, 2016, the VA received a VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran.  An October 2016 rating decision established service connection for psoriasis.  A 10 percent disability rating was assigned, effective May 10, 2011.  The Veteran disagreed with the assigned rating.

On VA examination in August 2016, the Veteran stated that his skin appeared thick and bled easily if he picked or rubbed off his scabs.  The examiner specified that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any systemic manifestations due to any skin disease.  The Veteran had been treated with topical clobetasol oil for less than six weeks in the prior 12 months for psoriasis.  No other treatments or procedures had been employed in the prior 12 months.  The examiner specified that the total body area and total exposed area affected on current examination was 5 percent to 20 percent.  Psoriasis plaques were noted in the extensor surface of both of the Veteran's hands, elbows, and knees.  

In view of the above, the Board finds that a rating greater than 10 percent is not warranted.  The Veteran underwent a VA examination and that examiner confirmed the psoriasis diagnosis and use of topical medication only for treatment, without the use of systemic medication.  That examiner also identified 5 to 20 percent of the Veteran's skin surface area affected by the disability.  Those findings are consistent with a 10 percent rating, since less than 20 percent of the Veteran's entire body was affected by psoriasis and only topical corticosteroids were used for treatment, not systemic therapy.

While the Veteran is competent to report that his psoriasis is worse than currently rated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of the assigned rating, the medical findings show that he does not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  The evidence does not show that the Veteran's psoriasis presented the sustained symptomatology required for a rating in excess of what has been assigned at any time during the appeal period.  As such, the Board finds that a compensable disability is not warranted. 

Tinnitus

Tinnitus is defined as a noise in the ears such as ringing, buzzing, roaring, or clicking.  Smith v. Principi, 17 Vet. App. 168 (2003).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Tinnitus is rated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).

A separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1) (2017).  Objective tinnitus, in which the sound is audible to other people and has a definable cause that may or may not be pathologic, should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (3) (2017).

Diagnostic Code 6260 limits a Veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

A February 2005 RO rating decision established service connection for tinnitus.  A 10 percent disability rating was assigned, effective November 2, 2004.  In November 2015, the Veteran filed an "Intent to File" a claim.  On May 17, 2016, the VA received a VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, from the Veteran.  The RO interpreted that, in part, as the present claim for increased rating for service-connected tinnitus.  In October 2016, the RO continued the assigned 10 percent rating.  The Veteran disagreed with the assigned rating.

During the August 2016 VA audiology examination, the Veteran reported that he had recurrent or intermittent tinnitus in both ears and difficulty hearing in the presence of background noise.  Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to stage the 10 percent rating for tinnitus, as the symptoms have remained consistent throughout the entire appeal period and he has been in receipt of the maximum 10 percent during the entire appeal period. 

Bilateral Hearing Loss

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  The results are charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2017).   

Service connection for a bilateral hearing loss disability was established in a June 1996 decision.  A 0 percent disability rating was assigned, effective July 19, 1995.  A June 2013 rating decision continued the 0 percent rating.  In June 2013, the Veteran's representative filed a notice of disagreement concerning the assigned rating.  The Veteran has continuously pursued an appeal of this issue.

In May 2013, the Veteran submitted lay statements which generally show that the letter writers had to repeat themselves multiple times when speaking to the Veteran.

On VA examination in May 2013, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
65
70
55
LEFT
40
50
60
67
54

The average pure tone threshold was 55 in the right ear and 54 in the left ear.  Maryland CNC word recognition was 92 percent in the right ear and 96 percent in the left ear.  

On VA examination in August 2016, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
40
60
65
50
LEFT
35
35
55
55
45

The average pure tone threshold was 50 in the right ear and 45 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported difficulty hearing low tones, and he had trouble hearing in groups.  He asked people to repeat themselves, and he had to increase the volume of his television.  The examiner stated that functionally, the Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he is unable to see the speaker.  Therefore, during the examination, the audiologist adequately described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2017); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Initially, the Board notes that neither ear displays an exceptional pattern of hearing loss by regulation.  Thus, Table VI will be used to determine the appropriate disability rating.  38 C.F.R. § 4.86(a) (2017).  Applying the results for the Veteran's right ear to Table VI shows that he has, at worst, Level I hearing loss, as shown by both VA examination results.  Under Table VI, the left ear has, at worst, Level I hearing loss, as shown by both VA examination results.  Applying Level I for the right ear and Level I for the left ear results in a 0 percent rating.  38 C.F.R. § 4.85 (2017).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, a lay opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the VA examinations, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2017).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prepyloric Ulcer

Duodenal ulcers are rated under Diagnostic Code 7305.  A 10 percent rating is warranted if the disability is mild, with recurring symptoms once or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted if the disability is moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted if the disability is severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

A March 1982 RO rating decision established service connection for prepyloric ulcer.  A 0 percent disability rating was granted, effective December 14, 1981.  On January 22, 2015, the Veteran called VA to file a claim for a higher rating for the service-connected ulcer.  A May 2015 decision assigned a higher 10 percent rating for the prepyloric ulcer, effective January 22, 2015.  The Veteran disagreed with the assigned rating.

On VA examination in May 2015, the Veteran reported transient episodic right-sided chest pain on occasion.  He stated that if he used Omeprazole, the pain subsided.  The Veteran avoided eating spicy or acidic foods.  He took Omeprazole regularly.  The examiner specified that the Veteran experienced four or more recurring episodes of symptoms per year that were not severe.  The duration of episodes of symptoms was less than one day.  The Veteran did not have incapacitating episodes due to stomach symptoms.  The examiner opined that the Veteran's stomach condition did not affect his ability to work.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the service-connected ulcer.  The Board notes that there is no evidence that the Veteran's prepyloric ulcer is moderate, with recurring episodes of severe symptoms averaging 10 days in duration, or that he has continuous moderate manifestations.  While the VA examiner opined that the Veteran experienced recurring episodes of symptoms, the examiner specified that the recurring episodes were not severe.  No incapacitating episodes due to stomach symptoms have been reported.  The evidence does not show continuous moderate manifestations.  The Board finds that the medical records do not show symptomatology before or after the VA examination which would meet the criteria for a higher rating.  Therefore, the Veteran's symptoms of prepyloric ulcer more closely approximate those contemplated by the 10 percent rating and a higher rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for prepyloric ulcer and the claim for increase must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C. § 1155 (2012).  The evidence of record does not show that, during any time period, the Veteran's disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected psychiatric disability, orthopedic disabilities, neurologic disability, cardiac and vascular disability, hearing disability, skin disability, and ulcer disability.  In addition, the Veteran's symptoms such as limited motion, paralysis, depression, anxiety, sleep disturbance, difficulty hearing, skin symptoms, stomach discomfort, and fatigue are specifically enumerated under the applicable Diagnostic Codes. 

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are found to be adequate.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a rating higher than 70 percent for a psychiatric disability is denied.

Entitlement to a rating higher than 60 percent for coronary artery disease and hypertensive heart disease (CAD) is denied.

Entitlement to a rating higher than 20 percent for lumbosacral strain is denied.

Entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a rating higher than 10 percent for hypertension is denied.

Entitlement to a rating higher than 10 percent for psoriasis is denied.

Entitlement to a rating higher than 10 percent for tinnitus is denied.

Entitlement to a rating higher than 0 percent for bilateral hearing loss is denied.

Entitlement to a rating higher than 10 percent for prepyloric ulcer is denied.


REMAND

In a document date stamped as received by VA on May 10, 2011, the Veteran filed a claim for benefits for a bilateral leg disability, emphysema, posttraumatic stress disorder (PTSD), lower back disability, psoriasis, and hypertension.  An October 2012 rating decision established service connection for a lumbosacral strain and psoriasis.  The previously assigned 10 percent disability rating for hypertension was continued.  Service connection for emphysema was denied.  The Veteran was sent notice of this decision in October 2012.  A decision on the left leg condition, right leg condition, and PTSD was deferred.  In October 2012, the Veteran's representative filed a notice of disagreement with the disposition of all issues decided in the October 2012 rating decision.

In October 2012, the Veteran filed a claim for benefits for a dental condition and for diabetes.  Although an actual claim letter does not appear to be of record, the Veteran also apparently initiated a claim for a higher rating for service-connected bilateral hearing loss, as in March 2013, the RO sent the Veteran a notice letter concerning how to substantiate a claim for an increased rating for hearing loss.

A June 2013 rating decision established service connection for a psychiatric disability, CAD, and left lumbar radiculopathy.  A 0 percent disability rating was continued for bilateral hearing loss.  Service connection was denied for a right leg disability, a dental disability, and diabetes mellitus.  The Veteran was sent notice of that decision in June 2013.  In June 2013, the Veteran's representative filed a notice of disagreement with the disposition of all issues in the June 2013 rating decision.

In June 2014, a statement of the case was issued concerning the issues of entitlement to a higher initial rating for lumbosacral strain, entitlement to a higher initial rating for psoriasis, entitlement to a rating higher than 10 percent for hypertension, and entitlement to service connection for emphysema.  A June 2014 statement of the case was also issued for entitlement to a higher initial rating for CAD.  Neither the Veteran nor representative perfected an appeal of those issues.  Thus, the October 2012 and June 2013 rating decisions became final concerning the assigned ratings for lumbosacral strain, psoriasis, hypertension, CAD, and entitlement to service connection for emphysema.

In April 2017, a statement of the case was issued concerning the issues of entitlement to a higher rating for a psychiatric disability, entitlement to a higher rating for radiculopathy of the left lower extremity, and entitlement to a higher rating for a bilateral hearing loss disability.  The Veteran perfected an appeal of those issues, and the Board has addressed those issues above.

In reviewing this procedural history, although timely notices of disagreement were filed, no statement of the case has been issued addressing the issues of entitlement to service connection for a dental disability, entitlement to service connection for a right leg disability, and entitlement to service connection for diabetes mellitus.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claims for an earlier effective date for TDIU and DEA are inextricably intertwined with the issues of entitlement to service connection for a dental condition, entitlement to service connection for a right leg disability, and entitlement to service connection for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claims for an earlier effective date for TDIU and DEA must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case addressing the issues of entitlement to service connection for a dental disability,  a right leg disability, and diabetes mellitus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  If a timely appeal is perfected, return the case to the Board.

2.  Then, readjudicate the claims for earlier effective date for TDIU and DEA.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


